Case 5:19-cv-00841-JGB-KK Document 11-2 Filed 05/22/19 Page 1 of 3 Page ID #:94




                    EXHIBIT A
Case 5:19-cv-00841-JGB-KK Document 11-2 Filed 05/22/19 Page 2 of 3 Page ID #:95



 From: Greg Hurley [mailto:GHurley@sheppardmullin.com]
 Sent: Thursday, May 9, 2019 8:23 AM
 To: Scott Ferrell <SFerrell@pacifictrialattorneys.com>; Victoria Knowles
 <VKnowles@pacifictrialattorneys.com>; Mandy Jung <MJung@pacifictrialattorneys.com>
 Cc: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
 Subject: RE: Abelardo Martinez, Jr. v. Adidas America, Inc.: We will agree to remand if you provide a
 statement that the Plaintiff is not claiming or seeking any relief for violations of the ADA

 SFerrell@pacifictrialattorneys.com

 Scott,

        We will agree to remand if you provide a statement that the Plaintiff is not
 claiming or seeking any relief for violations of the ADA. In prior cases you have
 opposed removals on the basis of no federal claims being raised and then based
 your entire claim on the ADA. See attached Martinez v SDCCU opinion. And, I
 refer you to your briefs in those matters that were based on claims under the ADA
 and asked the State Court to find violations of the ADA. Courts routinely ask
 plaintiffs in ADA cases to explain how they intend to proceed if they are not
 asserting a violation of the ADA. See Jackson v. Pizza, Case No. CV 11-03643
 GAF (JCGx), at *3 (C.D. Cal. Jun. 14, 2011). If you are in fact not alleging any
 violations of the ADA then we should stipulate to that to save the Court the trouble
 of hearing your motion. Thanks
 Greg Hurley
 949 282 9530
 GHurley@sheppardmullin.com | Bio


 SheppardMullin
 650 Town Center Drive, 4th Floor
 Costa Mesa, CA 92626-1993
 +1 714-513-5100 | main
 www.sheppardmullin.com


 From: Scott Ferrell <SFerrell@pacifictrialattorneys.com>
 Sent: Wednesday, May 8, 2019 8:58 AM
 To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Greg Hurley
 <GHurley@sheppardmullin.com>
 Cc: Victoria Knowles <VKnowles@pacifictrialattorneys.com>; Mandy Jung
 <MJung@pacifictrialattorneys.com>
 Subject: Abelardo Martinez, Jr. v. Adidas America, Inc.: Meet and Confer Regarding Motion to Remand

 Counsel:

       I am writing in accordance with Local Rule 7-3 to meet and confer before filing
 a Motion to Remand the above-referenced case to state court. Specifically, the
Case 5:19-cv-00841-JGB-KK Document 11-2 Filed 05/22/19 Page 3 of 3 Page ID #:96



 Complaint does not assert a claim arising under federal law and the Complaint also
 expressly limits the amount in controversy to $74,999.

        Please advise us if you will oppose the Motion.

        Regards,

    Scott J. Ferrell, Esq.
      PACIFIC TRIAL ATTORNEYS
     4100 Newport Place Drive, Suite #800
     Newport Beach, CA 92660
     Phone: (949) 706-6464
     sferrell@pacifictrialattorneys.com




 Attention: This message is sent by a law firm and may contain information that is privileged or
 confidential. If you received this transmission in error, please notify the sender by reply e-mail and
 delete the message and any attachments.
 This e-mail or any attachments may contain confidential or privileged information. Unless you are the
 intended recipient, you may not disclose, copy or use any information herein. If you have received this
 e-mail in error, please notify the sender immediately by reply and delete the e-mail from your system.
